Citation Nr: 0825657	
Decision Date: 07/31/08    Archive Date: 08/06/08

DOCKET NO.  06-33 982	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an evaluation in excess of 20 percent for 
lumbar spine degenerative arthritis.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Jason Barlow, Associate Counsel


INTRODUCTION

The veteran had active military service from December 1960 to 
November 1964. 

This matter comes to the Board of Veterans' Appeals (Board) 
from an August 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, 
which assigned an increased evaluation of 20 percent for 
lumbar spine degenerative arthritis effective February 3, 
2006.  The veteran has indicated that he is not satisfied 
with this rating.  Thus, this claim is still before the 
Board.  See AB v. Brown, 6 Vet. App. 35 (1993).  


FINDING OF FACT

The veteran's lumbar spine degenerative arthritis is 
manifested by forward flexion most severely limited to 65 
degrees with pain and no effects from repetitive movement.  
He has subjective complaints of pain on movement in the spine 
radiating into his bilateral lower extremities and periods of 
incapacitating episodes.  


CONCLUSION OF LAW

The criteria for an evaluation in excess of 20 percent for 
lumbar spine degenerative arthritis are not met. 38 U.S.C.A. 
§ 1155 (West 2002 & Supp. 2007); 38 C.F.R. § 4.71a, 
Diagnostic Code 5242 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  VA must request that the 
claimant provide any evidence in the claimant's possession 
that pertains to a claim.  38 C.F.R. § 3.159.

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

The RO provided the appellant pre-adjudication notice 
regarding the increased rating claim for lumbar spine 
degenerative arthritis by letter dated in March 2006.  The 
notification substantially complied with the specificity 
requirements of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), requesting the claimant to provide evidence in his 
possession that pertains to the claims, and also notified the 
veteran to submit evidence showing that his disabilities had 
worsened.  However, VA's duty to notify the veteran of the 
information and evidence necessary to substantiate the claims 
has not been satisfied.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

In Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit held 
that any error by VA in providing the notice required by 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)(1) is presumed 
prejudicial, and that once an error is identified as to any 
of the four notice elements the burden shifts to VA to 
demonstrate that the error was not prejudicial to the 
appellant.  The Federal Circuit stated that requiring an 
appellant to demonstrate prejudice as a result of any notice 
error is inconsistent with the purposes of both the VCAA and 
VA's uniquely pro-claimant benefits system.

Instead, the Federal Circuit held in Sanders that all VCAA 
notice errors are presumed prejudicial and require reversal 
unless VA can show that the error did not affect the 
essential fairness of the adjudication.  To do this, VA must 
show that the purpose of the notice was not frustrated, such 
as by demonstrating: (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or (3) that a benefit could not have been awarded 
as a matter of law.  Although not specifically discussed by 
the court, some other possible circumstances that could 
demonstrate that VA error did not prejudice the claimant 
include where the claimant has stated that he or she has no 
further evidence to submit, or where the record reflects that 
VA has obtained all relevant evidence.

The Board finds that any notice errors did not affect the 
essential fairness of the adjudication of the increased 
rating claim for lumbar spine degenerative arthritis, as VA 
has obtained all relevant evidence, and as the appellant has 
demonstrated actual knowledge of what was necessary to 
substantiate the claims.  Id.  Specifically, the veteran has 
obtained representation and the representative cited to the 
relevant rating criteria for entitlement to higher rating for 
lumbar spine degenerative arthritis.  The veteran also has 
submitted argument on how his disabilities have worsened and 
affected his daily life and employment.  These actions by the 
veteran indicate actual knowledge of the right to submit 
additional evidence and of the availability of additional 
process regarding the present severity of his disabilities, 
as well as their effect on his daily life and employment.  As 
both actual knowledge of the veteran's procedural rights and 
the evidence necessary to substantiate the claims have been 
demonstrated, and he has had a meaningful opportunity to 
participate in the development of his claims, the Board finds 
that no prejudice to the veteran will result from proceeding 
with adjudication without additional notice or process.  Id.

VA has obtained service medical records, assisted the veteran 
in obtaining evidence, afforded the veteran physical 
examinations, and obtained medical opinions as to the 
severity of the disabilities. All known and available records 
relevant to the issues on appeal have been obtained and 
associated with the veteran's claims file.

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claims at this time.

Analysis

The RO originally granted service connection for a back 
disability in June 1976 assigning a 10 percent evaluation, 
effective January 11, 1976.  The Board confirmed this rating 
in June 1977.  In June 1979, the RO decreased the disability 
rating for the back to 0 percent, effective September 1, 
1979.  The Board confirmed this rating in March 1980.  

The veteran filed an increased rating claim for his back 
disability in February 2006.  He states that he has constant 
lower back pain with radiation into his lower extremities and 
at his best he can function satisfactorily with constant pain 
and discomfort.  He wrote in his October 2006 appeal that he 
was incapacitated for five weeks within the last five months, 
and he is incapacitated at regular intervals approximately 
every eight to nine months.  

The RO assigned a 20 percent evaluation, effective February 
3, 2006, for the veteran's lumbar spine degenerative 
arthritis in March 2006.  The veteran's representative argues 
that the claimant's condition warrants a 40 percent rating 
based on physical work the claimant took part in that left 
him "badly disabled for a period of 5 weeks."  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities.  
Where there is a reasonable doubt as to the degree of 
disability, such doubt shall be resolved in favor of the 
claimant, and where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  38 C.F.R. §§ 3.102, 
4.3, 4.7.  In addition, the Board will consider the potential 
application of the various other provisions of 38 C.F.R., 
Parts 3 and 4, whether or not they were raised by the 
veteran.

Where entitlement to compensation already has been 
established and an increased disability rating is at issue, 
the primary concern is the present level of disability.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  Once the evidence 
is assembled, the Secretary is responsible for determining 
whether the preponderance of the evidence is against the 
claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  
If so, the claim is denied; if the evidence is in support of 
the claim or is in equal balance, the claim is allowed.  Id.

The veteran's lumbar spine degenerative arthritis is rated 
under 38 C.F.R. § 4.71a, the General Rating Formula for 
Diseases and Injuries of the Spine, Diagnostic Code 5242.

Under the General Rating Formula for Diseases and Injuries of 
the Spine, forward flexion of the thoracolumbar spine greater 
than 30 degrees but not greater than 60 degrees; or, the 
combined range of motion of the thoracolumbar spine not 
greater than 120 degrees; or, muscle spasm or guarding severe 
enough to result in an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis warrants a 20 percent disability rating.  Forward 
flexion of the thoracolumbar spine 30 degrees or less; or 
favorable ankylosis of the entire columbar spine warrants a 
40 percent disability rating.  Unfavorable ankylosis of the 
entire thoracolumbar spine warrants a 50 percent disability 
rating. Unfavorable ankylosis of the entire spine warrants a 
100 percent disability rating.

Note (1): Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.

Note (2): (See also Plate V.) For VA compensation purposes, 
normal flexion of the columbar is zero to 90 degrees, 
extension is 0 to 30 degrees, left and right lateral flexion 
are zero to 30 degrees, and left and right lateral rotation 
are zero to 30 degrees. The combined range of motion refers 
to the sum of the range of forward flexion, extension, left 
and right lateral flexion, and left and right rotation.

A May 2006 VA examination report showed that the claimant had 
no spasm of the lumbar spine upon palpation.  He had normal 
lordosis with no spasm.  The veteran exhibited forward 
flexion to 80 degrees, 50 degrees of left flexion, and 40 
degrees of right flexion, all with mild pain.  The veteran 
had extension to 40 degrees.  Rotation bilaterally was 45 
degrees without pain.  The veteran had no change in range of 
motion, fatigability, endurance, incoordination, or pain 
level with repetitive motion.  Although the examiner noted no 
reflex in the veteran's right knee, he had intact pinprick to 
the thighs, legs, and feet.  The examiner also noted the 
veteran was continent.  

In a May 2007 VA examination, the claimant had tenderness of 
the lumbar spine with tight muscles, but no spasms.  His 
forward flexion was 65 degrees with pain and left and right 
flexion were both 30 degrees with pain.  The claimant's 
rotation was to 15 degrees to the right and 20 degrees to the 
left with pain both ways.  Again, there was no change in the 
veteran's condition with repetitive motion, and the veteran 
noted no numbness, weakness, or bowel or bladder 
incontinence.  These findings also were noted in previous VA 
treatment notes in August 2006.  

These findings do not warrant the next higher 40 percent 
rating under the general rating formula for rating the spine 
as the most severe forward flexion was to 65 degrees with 
pain. There also was no ankylosis of the lumbar spine. 
Ankylosis is defined as "immobility and consolidation of a 
joint due to disease, injury, or surgical procedure."  
Dorland's Illustrated Medical Dictionary, 28th edition, p. 
86.  The May 2007 VA examination notes myofascial lumbar 
syndrome secondary to a congenital bilateral L5 spondylolysis 
with mild spondylolisthesis and mild degenerative changes in 
the lumbar spine.  However, the veteran's entire lumbar spine 
was not shown to be immobile or consolidated.  

The diagnostic criteria allow for a separate neurological 
rating.  The veteran has consistently complained of pain in 
the lower back radiating to the lower extremities bilaterally 
affecting his ability to do physical activities and the May 
2006 VA examination noted no reflexes on the right knee.  
However, the May 2006 VA examination showed the sensory 
examination was intact to pin prick to the thighs, legs, and 
feet, and the veteran was continent.  The August 2006 VA 
report is negative for weakness, numbness, or tingling.  In 
the May 2007 VA examination the veteran noted no numbness, 
weakness, or bowel or bladder incontinence.  In sum, there is 
no indication of any neurological condition that requires a 
separate rating.  

The regulations allow for a rating for intervertebral disc 
syndrome based on incapacitating episodes.  38 U.S.C.A. 
§ 4.71a, Diagnostic Code 5243.  The claimant alleges that he 
has been incapacitated due to his back condition, but there 
has been no diagnosis for intervertebral disc syndrome for 
the claimant, which means this diagnostic code does not 
apply.  Moreover, even if intervertebral disc syndrome had 
been diagnosed, an incapacitating episode is defined as 
requiring bed rest prescribed by a physician.  The VA 
examiner in May 2007 specifically indicated that the claimant 
had had no incapacitating episodes (as defined in the 
regulation) in the last 12-month period.  Accordingly, the 
claimant is not entitled to a rating for intervertebral disc 
syndrome based on incapacitating episodes.  

In evaluating the veteran's claim, the application of a 
higher disability evaluation based on functional loss due to 
weakness, fatigability, incoordination, or pain on movement 
of a joint under 38 C.F.R. §§ 4.40, 4.45, and 4.59 has been 
considered. See DeLuca v. Brown, 8 Vet. App. 202 (1995).  The 
veteran has significant complaints of pain in the lower back 
radiating to the lower extremities bilaterally affecting his 
ability to do physical activities.  Any functional impairment 
in the low back already has been considered by the 20 percent 
rating assigned for under Diagnostic Code 5242.  Generally, 
the degrees of disability specified are considered adequate 
to compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability.  38 C.F.R. § 4.1.  

An extraschedular rating under 38 C.F.R. § 3.321(b)(1) also 
is not appropriate in this case.  Referral under 38 C.F.R. § 
3.321(b)(1) is warranted where circumstances are presented 
that are unusual or exceptional.  Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).  There is no evidence of marked 
interference with employment due to the lumbar spine 
degenerative arthritis.  The May 2006 VA examination noted 
that the veteran retired in 1999.  The evidence also does not 
show any frequent periods of hospitalization due to the 
lumbar spine degenerative arthritis.  Generally, the degrees 
of disability specified are considered adequate to compensate 
for considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1.

The veteran's disability picture is not so unusual or 
exceptional in nature so as to warrant referral of his case 
to the Director or Under Secretary for review for 
consideration of extraschedular evaluation.  Having reviewed 
the record with these mandates in mind, there is no basis for 
further action on this question.

The level of impairment in the lumbar spine has been 
relatively stable throughout the appeals period, and has 
never been worse than what is warranted for a 20 percent 
rating.  Therefore, the application of staged ratings (i.e., 
different percentage ratings for different periods of time) 
is inapplicable. See Hart v. Mansfield, 21 Vet. App. 505 
(2007).

The evidence more closely approximates a 20 percent 
evaluation for lumbar spine degenerative arthritis. 38 C.F.R. 
§ 4.7.  There is no doubt to be resolved and an increased 
rating is not warranted.  


ORDER

Entitlement to an evaluation in excess of 20 percent for 
lumbar spine degenerative arthritis is denied.






____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


